Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of ulcerative colitis, intravenous, recombinant hemoglobin comprising a di-alpha chain (SEQ ID NO: 1) and two beta chains (SEQ ID NO: 2), and without co-administering an agent in the reply filed on 11/11/2021 is acknowledged.
Claims 4, 7, 10, 15, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021. Please note that claim 10 requires the p50 to be greater than 30 mm Hg. The instant specification teaches that the p50 of the elected species (i.e. TBM-1) is 25 mm Hg (para [0105]). Thus, claim 10 does not read on the elected species.

Status of the Claims
Claims 1-20 are pending in this application.
Claims 4, 7, 10, 15, 17 and 20 are withdrawn from consideration as being drawn to a non-elected species.
Claims 1-3, 5-6, 8-9, 11-14, 16 and 18-19 are presently under consideration as being drawn to the elected species.

Claim Objections
Claims 3, 5 and 18 are objected to because of the following informalities: The claims recite the acronyms UC and CD. These acronyms should be spelled out. Applicants could amend the claims to depend upon claim 2 (wherein said acronyms have been spelled out). In this instance, the claims would not need to be amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-9, 11-14, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a method for treating an inflammatory bowel disease in a subject in need thereof, the method comprising administering a therapeutically effective amount of a hemoglobin to the subject.
When referring to “a hemoglobin”, the specification teaches that the hemoglobin is a naturally occurring hemoglobin, a modified hemoglobin, a recombinant hemoglobin, or a modified recombinant hemoglobin.

However, the specification fails to provide any structural attributes of the claimed hemoglobin.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what structure correlate with the required activity (i.e. to treat an inflammatory bowel disease). The specification does not describe structure necessary for the desired activity. 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The instant claims are very broad since the claimed hemoglobin can be any molecule.  
The specification provides no specific examples other than a hemoglobin comprising a di-alpha chain (SEQ ID NO: 1) and two beta chains (SEQ ID NO: 2).
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) 
Therefore, without identifying the structure of the claimed hemoglobin necessary for function, the claims and the specification fail to provide written description for the broad genus. 
For these reasons, the claimed invention lacks written description.

Claims 1-3, 5-6, 8-9, 11-14, 16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of inflammatory bowel diseases, does not reasonably provide enablement for the prevention of inflammatory bowel diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a method for treating an inflammatory bowel disease in a subject in need thereof, the method comprising administering a therapeutically effective amount of a hemoglobin to the subject.
The instant specification teaches that “treatment” includes prevention of a disorder or condition, and/or symptoms associated therewith (para [067]).


(C) The state of the prior art;
Generally, the state of the art with respect to inflammatory bowel diseases (including ulcerative colitis and Crohn's disease) teaches that said diseases have a genetic cause (see Orholm et al., N Engl J Med 1991; 324:84-88; Baik et al., J. Korean Soc. Coloproctol., 2012 Jun;28(3):121-31). According to Baik, the pathogenesis of inflammatory disease is that abnormal intestinal inflammations occur in genetically susceptible individuals according to various environmental factors. The consequent process results in inflammatory bowel disease. Medical treatment consists of the induction of remission in the acute phase of the disease and the maintenance of remission (abstract). Baik further teaches that according to epidemiologic studies, the etiologies of inflammatory bowel disease include not only genetic factors but also environmental factors such as enteric microbes, flagellin, diet, hygiene, antibiotics and smoking (page 122, left column). According to Baik, as a genetic predisposition, NOD2/CARD15, IL-23 receptor, OCTN 1 and 2, DLG5, HLA, ATG16L1 and others are considered. NOD2/CARD15 is on chromosome 16 and is expressed as a cytoplasmic 
Furthermore, since doctors don't know what causes inflammatory bowel disease, there is no proven way to prevent it (see “Women’s health.gov”, U.S. Department of Health and Human Services, Office on Women’s Health). 
Additionally, “Capital Digestive Care” (downloaded on 11/25/2021 from URL:< Ulcerative Colitis Treatment & Prevention Ijamsville, Laurel & Olney, MD - Capital Digestive Care>) teaches that ulcerative colitis cannot be prevented (page 5).

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that inflammatory bowel diseases such as ulcerative colitis cannot be prevented, and etiologies of inflammatory bowel disease include both genetic and environmental factors; it is very unpredictable to administer a hemoglobin to prevent inflammatory bowel disease, since it would not change the genetic (DNA) of a subject.

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the prevention of inflammatory bowel diseases.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
Therefore, since the art teaches that there is no proven way to prevent inflammatory bowel diseases and the specification does not provide any guidance with respect to preventing inflammatory bowel diseases, one would be burdened with undue experimentation to use the claimed invention to prevent inflammatory bowel diseases.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow et al. (US 9138464) as evidenced by Nemes et al. (Rev Med Chir Soc Med Nat Iasi Jan-Mar 2016;120(1):34-9) and Looker et al. (Nature. 1992 Mar 19;356(6366):258-60).
With respect to claims 1-3 and 5, Winslow et al. teach a method of treating ulcerative colitis comprising administering a pharmaceutical composition for delivery of nitric oxide comprising hemoglobin modified with a polyalkylene oxide polymer, and a pharmaceutically acceptable carrier, the hemoglobin modified with a polyalkylene oxide polymer comprising a maleimidyl moiety and polyalkylene oxide linked by a linker consisting of an alkylene or phenylene, the modified hemoglobin being complexed to nitric oxide. (claims 1, 14 and 18).
The instant specification teaches that “[T]he term “recombinant hemoglobin(s)” as used herein indicates a hemoglobin molecule and/or its variant with a molecular size of at least approximately 65 kDa” (para [057]).
Winslow et al. teach that the modified hemoglobin has a molecular weight of at least 84,000 (column 8, lines 16-18). Thus, the hemoglobin of Winslow et al. reads on the instantly claimed hemoglobin.
With respect to claim 6, as evidenced by Nemes et al., approximately 30% of patients with ulcerative colitis and Crohn’s disease have hemoglobin levels below 12g/dl (abstract). Thus, about 70% of the patients of Winslow et al. would necessarily have hemoglobin levels above 12g/dl.
With respect to claim 8, Winslow et al. teach that the pharmaceutical composition is for intravenous administration (claims 6-7).
st para).
With respect to claim 11, Winslow et al. teach that the hemoglobin is from a fish, amphibian, insect, reptile, bird, nematode, annelid, human, cattle, swine, sheep, horse, or monkey (claim 5).
With respect to claims 12-13, Winslow et al. teach that the hemoglobin is recombinant hemoglobin (claim 13).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 9138464) in view of Looker et al. (Nature. 1992 Mar 19;356(6366):258-60) as evidenced by “PDB: 1O1I-A” (Chain A, Hemoglobin alpha chain, Nov 19, 2002) and “PDB: 1O1O-B” (Chain B, Hemoglobin beta chain, Nov 17, 2002).
The teaching of Winslow et al. with respect to claims 1-3, 5-6, 8-9 and 11-13 have been discussed above.
Winslow et al. do not teach the limitations of instant claims 14, 16 and 18.
-globin chains (i.e. di-alpha chain) and two beta chains (page 258, left column, 1st-3rd paras; Table 1).
Looker et al. further teach that fusion of the two -globin subunits increases the half-life of this hemoglobin molecule in vivo by preventing its dissociation into  dimers and therefore also eliminates renal toxicity (page 258, left column, 1st para).
It would have been obvious to one of ordinary skill in the art to substitute the hemoglobin modified with a polyalkylene oxide polymer of Winslow et al. (designed to have an increased half-life) with the hemoglobin mutant of Looker et al. (i.e. rHb1.1) because Looker et al. teach that fusion of the two -globin subunits increases the half-life of this hemoglobin molecule in vivo by preventing its dissociation into  dimers and therefore also eliminates renal toxicity.
Therefore, the skilled artisan would have reasonably expected the hemoglobin of Looker et al. to have increased half-life and decreased renal toxicity when used in the method of Winslow et al.
With respect to claims 16 and 18, the di-alpha chain of Looker et al. consists of two -chains connected via a glycine (corresponding to instantly claimed SEQ ID NO: 1, see “PDB: 1O1I-A”); and the beta chain corresponds to instantly claimed SEQ ID NO: 2 having two different amino acids (at positions 68 (Leu68Val) and 108 (Asn108Lys), see “PDB: 1O1O-B”) (Table 1). Furthermore, Looker et al. teach that rHb1.1 has a p50 of 33 mm Hg (page 259, left column, 1st para).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 9, 11-14, 16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10752672 in view of Cummins et al. (Microbes and Infection 19 (2017) 210e221), as evidenced by Nemes et al. (Rev Med Chir Soc Med Nat Iasi Jan-Mar 2016;120(1):34-9). 
‘672 claims a method of treating an oxygen deficiency related disease in a subject in need thereof comprising administering a pharmaceutical composition comprising a recombinant human hemoglobin comprising a di-alpha chain (SEQ ID NO: 1) and two beta chains (SEQ ID NO: 2) (claims 1, 4, 6 and 11-12).
‘672 does not claim the oxygen deficiency related disease is inflammatory bowel disease.

Cummins et al. teach that inflammatory bowel disease (which encompasses Crohn’s disease and ulcerative colitis) is characterized by hypoxia, and further teaches recent pre-clinical animal studies have clearly supported the rationale for pharmacologically manipulating the oxygen-sensitive hypoxia-inducible factor (HIF) pathway in models of IBD (abstract).
It would have been obvious to one of ordinary skill in the art to use the method of ‘672 to treat inflammatory bowel disease such as ulcerative colitis because ‘672 teaches treating oxygen deficiency related disease, suggests treating inflammatory disease, and Cummins et al. teach that inflammatory bowel disease is an oxygen deficiency related disease. 
One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because ‘672 teaches that the recombinant hemoglobin increases oxygen transport (claim 1), and Cummins et al. teach that inflammatory bowel disease is characterized by hypoxia.
With respect to claims 2-3 and 5, as discussed above, Cummins et al. teach that inflammatory bowel disease encompasses ulcerative colitis. Thus, it would have been obvious to use the method of ‘672 to treat ulcerative colitis
With respect to claim 6, as evidenced by Nemes et al., approximately 30% of patients with ulcerative colitis and Crohn’s disease have hemoglobin levels below 12g/dl (abstract). Thus, about 70% of the patients of Winslow et al. would necessarily have hemoglobin levels above 12g/dl.

With respect to claims 11-13, ‘672 claims that the hemoglobin is recombinant human hemoglobin (claim 1).
With respect to claims 14, 16 and 18-19, ‘672 claims that the recombinant human hemoglobin comprises a di-alpha chain (SEQ ID NO: 1) and two beta chains (SEQ ID NO: 2) (claims 1, 4, 6 and 11-12), which corresponds to instantly claimed SEQ ID Nos: 1-2.

Claims 1-3, 5-6, 8-9, 11-14, 16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10752672 in view of Cummins et al. (Microbes and Infection 19 (2017) 210e221), and Winslow et al. (US 9138464). 
The teachings of ‘672 and Cummins et al. with respect to claims 1-3, 5-6, 8-9, 11-14, 16 and 18-19 have been discussed above.
‘672 does not claim intravenous administration.
However, ‘672 exemplifies intravenous administration of the claimed hemoglobin (Examples 5 and 8-9).
Winslow et al. teach a method of treating ulcerative colitis comprising administering a pharmaceutical composition comprising hemoglobin modified with a polyalkylene oxide polymer (claims 1, 14 and 18), wherein the pharmaceutical composition is for intravenous administration (claims 6-7).

The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because the method obvious over ‘672 and Cummins et al. relates to the administration of hemoglobin to patients suffering from ulcerative colitis, and Winslow et al. teaches intravenously administering a modified hemoglobin to the same patients’ population. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658